TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00418-CV



                 Keith H. Lamy and Keith H. Lamy, M.D., P.A., Appellants

                                                 v.

                 John Hancock Life & Health Insurance Company, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-14-001142, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Keith H. Lamy and Keith H. Lamy, M.D., P.A. and John Hancock Life & Health

Insurance Company have filed a Joint Motion to Dismiss Appeal asserting that they have settled their

differences in this suit. We grant the motion and dismiss this appeal.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Joint Motion

Filed: May 21, 2015